UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2341


SERGE R. WANDJI,

                    Plaintiff - Appellant,

             v.

DENIS R. MCDONOUGH, Secretary of Veterans Affairs,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cv-03036-RMG)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Serge R. Wandji, Appellant Pro Se. William Hammond Jordan, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Serge R. Wandji appeals the district court’s order adopting the magistrate judge’s

recommendation to grant summary judgment in favor of the Secretary of Veterans Affairs

on Wandji’s discrimination, retaliation, and harassment claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. We have reviewed

the record and find no reversible error. Accordingly, we affirm the district court’s

judgment. See Wandji v. McDonough, No. 2:18-cv-03036-RMG (D.S.C. Dec. 9, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                            AFFIRMED




                                           2